DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “the single first projection portion” in line(s) 15-16, is unclear; whereas a single first projection is not previously asserted, and thus it cannot be ascertained if “single” is intended to limit the structure of the first projection portion in some additional manner or simply denotes only one projection; Further, line 17, asserts “the second projecting portion” which is unclear; whereas line 15 asserts “a plurality of second projecting portions”.  Regarding Claim 2, the structure has been incorporated into a portion of the amended structure of claim 1, and thus shall be cancelled along with dependency being corrected for claims 3-8.   Regarding Claim 8; “an area of the surface of the substrate on the opposite side is smaller than a mounting area of the heating element mounted to Note: the claim appears to present grammatical deficiencies which prevents the claim from being interpreted as intended.



	Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, and 3-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kawai 2013/0250521).
Regarding Claim 1; Kawai suggests an electronic control device (10-Fig.’s 3, 4 and/or 6—disclosing embodiments not limiting and subject to modification and variations--para. 0045, wherein Fig. 3 discloses atleast a first projection and atleast two second projections; and Fig. 4 discloses projections of mutually different heights; and Fig. 6 discloses a projection in thermal contact with a heating element on the opposite side of the substrate) comprising: a heating element that includes an electronic component (as constituted by 14b); a substrate to which the heating element is mounted (whereas substrate-11 including heat-generating component-14b); and a housing to which the substrate is fixed via a substrate fixing portion (housing-12-13), wherein the housing includes a plurality of projecting portions projecting (whereas 12 includes a heat radiating portion 20 comprising projection portions-21 in which the portions project to a bottom of 11-- as depicted by Fig. 6, as set forth by para.’s 0035 and as further set forth by para.’s 0040-0041--wherein the heat radiating portion having a plurality of convex and concave portions may be provided to a plurality of heat generating regions of components of different thickness or size and the surface of the heat radiating portion that faces the regions is formed in a stepped shape defining the convex portions) to the substrate side from a reference surface which is a surface opposing the substrate and is a reference of a height of the housing (whereas 20 projects from a horizontal reference plane of 12 opposing a bottom surface of the substrate), the plurality of projecting portions having mutually different heights from the reference surface (as constituted by the stepped portions—as set forth by para. 0041), and wherein the projecting portion highest in the height from the reference surface among the plurality of projecting portions is in contact with a surface of the substrate via a heat dissipation member, and suggests the surface of the substrate being on an opposite side of a surface where the heating element is mounted (as depicted by Fig. 6—whereas 21 contacts the bottom surface of 11 through a heat radiating material-33 on an opposite surface than 14b); wherein the plurality of projecting portions include: a first projecting portion formed on the reference surface; and a plurality of second projecting portions dispersedly disposed on the single first projecting portion (as depicted by Fig.’s 3-4—whereas Fig. 3 depicts atleast three projections atleast in-part dispersedly disposed on the reference surface by atleast one sloped portion therebetween; and atleast a first projection projects to a lower plane than an adjacent second portion which may project to a higher plane), and the second projecting portion is in contact with the surface of the substrate on the opposite side of (wherein Fig. 6-depicts a projection in thermal contact with a heat generating region 14c via the heat dissipating member-33 directly below the heating element 14b).  Except, Kawai does not explicitly depict the same embodiment employing the second projection is a plurality of projections; the first and second projections having mutually different heights; and atleast one of the second projecting portions—if so intended is on an opposite side of the surface where the heating element is mounted.  However, second projection is a plurality of projections; and the first and second projections having mutually different heights, and thus it would have been an obvious matter of design choice to modify the projection sizes as different according to electronic component size or location to allow for close proximity therebetween for enhanced thermal contact, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Going further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second projection as a plurality of atleast two projections so as to enhance the number of processing or switching operation being performed by the electronic control apparatus of a vehicle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify atleast one second projection to as having a larger height/thickness to more closely correspond to a heat radiating region corresponding to atleast one electronic component—as set forth by para.’s 0033 and 0041 on an opposite side of the substrate—as depicted by Fig. 5 since it was known in the art that the larger projection will be close to the heat generating region while also 

Regarding Claim 3; Kawai discloses the already modified electronic control device according to claim 2, wherein the second projecting portion is disposed in a region where the heating element exists on an upper side of the substrate with the substrate interposed (as already set forth).  

Regarding Claim 4; Kawai discloses the already modified electronic control device according to claim 2, wherein the housing includes a plurality of cooling fins on a surface on an opposite side of the reference surface (via 20c-Fig. 6, as set forth by para. 0042).  
Regarding Claim 5; Kawai discloses the already modified electronic control device according to claim 4, wherein a first cooling fin formed on an opposite side of the first projecting portion having the reference surface as a reference (as already characterized by the location of fins 20c); and the first cooling fin has a groove with a depth (groove defined between fins--as depicted by Fig. 6); except, explicitly a second cooling fin formed adjacent to the first cooling fin, and wherein the groove of the first cooling fin has a depth formed to be deeper than a depth of a groove of the second cooling fin.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a smaller of the stepped heat radiating portion with a second fin(s) having a correspondingly smaller groove and depth since it was known in the art that the heat radiation performance will be improved so as to enhance heat dissipation away from components of different sizes or thickness, as suggested by para.’s 0041-0042.

Regarding Claim 8; as best understood, Kawai discloses the already modified electronic control device according to claim 2, wherein an area of the surface of the substrate on the opposite side is smaller than a mounting area of the heating element mounted to the substrate (as depicted by Fig. 1—whereas 12 comprises a larger area than 11 if so intended).


Allowable Subject Matter
6.	Claims 6-7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6; electronic control device according to claim 2, wherein the second projecting portion includes a plurality of depressed portions that form spaces with the substrate on a surface opposing the substrate.  


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot; whereas new rejection(s) are presented to read on the amended claims.  It is to be noted that the structure of claim 2 is incorporated into a portion of the amended structure of claim 1, and thus shall be cancelled as discussed above. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835